391 F.2d 934
68-1 USTC  P 9301
Harry PARGAMENT, Plaintiff-Appellant,v.Edward J. FITZGERALD, Jr., as District Director of theManhattan District Internal Revenue Office, andthe United States of America, Defendant-Appellees.
No. 352, Docket 31711.
United States Court of Appeals Second Circuit.
Argued March 18, 1968.Decided March 18, 1968.

Robert Barko, New York City, for plaintiff-appellant.
Yale L. Rosenberg, Asst. U.S. Atty., New York City (Robert M. Morgenthau, U.S. Atty., Grant B. Hering, Asst. U.S. Atty., for Southern District of New York, on the brief), for defendant-appellees.
Before LUMBARD, Chief Judge, FRIENDLY, Circuit Judge, and CLARIE, District Judge.1
PER CURIAM:


1
We affirm in open court the judgment of the Southern District which dismissed the plaintiff's complaint for the reasons stated in Judge Tenney's opinion at 272 F. Supp. 553 (1967), as the district court lacked jurisdiction over the subject matter.



1
 Of the District Court of Connecticut, sitting by designation